          Case 1:18-cv-00634-RP Document 45 Filed 08/23/19 Page 1 of 7




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                  AUSTIN DIVISION

APOLLO STRONG, et al.               §
                                    §
       Plaintiffs,                  §
                                    §
v.                                  § CIVIL ACTION NO. 1:18-cv-634-RP
                                    §
MARATHON RESOURCE MANAGEMENT §
GROUP, LLC d/b/a MARATHON RMG, LLC, §
et al.                              §
                                    §
       Defendants.                  §

                PLAINTIFFS’ OPPOSED MOTION FOR LEAVE TO FILE
                         FIRST AMENDED COMPLAINT

TO THE HONORABLE COURT:

       Pursuant to Federal Rules of Procedure 15 and 16(b), Plaintiffs Apollo Strong, Amber Hart,

Ashley Stuart, and Charles Stuart file this Motion for Leave to File First Amended Complaint, a

copy of which is attached as Exhibit A and incorporated herein by reference.

       Plaintiffs are four individuals who Defendants employed to do student housing “turns”

(touch up painting and cleaning) in the summer of 2017 for Defendant Marathon’s customers.

Defendants promised Plaintiffs $200.00 per day each plus reimbursement for gas, food, and

lodging. Plaintiffs worked for Defendants for 10 days and were paid nothing.

       On the basis of newly discovered facts that are thoroughly intertwined with the issues and

transactions that are already before the Court, Plaintiffs seek to amend their complaint to include

a claim for fraud, and in the alternative, a claim for negligent misrepresentation.

       Defendant Marathon served amended responses to requests for production on August 8,

2019. These responses indicated that they had no documents reflecting payments by Marathon for



Pls.’ Mot. For Leave to File First Amended Complaint
                                           1
            Case 1:18-cv-00634-RP Document 45 Filed 08/23/19 Page 2 of 7




work done by Plaintiffs. At the August 12, 2019 hearing on the motion to compel, Defendants’

counsel confirmed that Marathon did not pay anyone for Plaintiffs’ work. Plaintiffs’ counsel also

recently learned from media reports and conversations with former Marathon employees and

vendors that hundreds of other individuals and entities claim that they were promised pay for work

for Marathon, performed work for Marathon, and were not paid for their work.

    I.       Background

         Plaintiffs filed their Original Complaint on July 27, 2018 (Dkt. 1), bringing claims for

violations of the Fair Labor Standards Act, breach of contract, quantum meruit, and promissory

estoppel.

         Defendants filed a Motion to Dismiss on September 17, 2018 (Dkt. 15). The motion was

denied by an Order entered March 25, 2019 (Dkt. 28). Defendants did not file their answer until

May 6, 2019 (Dkt. 35). Plaintiffs served discovery requests on Marathon on January 10, 2019 and

on James Stewart and Tripp Brightwell on April 3, 2019, however Defendants did not provide

their initial responses until April 30, 2019 and May 3, 2019, respectively. Plaintiffs did not receive

the majority of the total documents produced to date by Defendants until August 8 and 9, 2019.

On August 13, 2019, Magistrate Lane ordered (Dkt. 44) Defendants to produce additional

responsive documents by August 30, 2019 and Plaintiffs have not yet received them.

         Plaintiffs subpoenaed1 documents from the companies that Defendants provided turn

services for. One of the companies is still preparing its response. The other company, Asset



1
  Asset Campus USA, LLC and Asset Campus Housing, Inc. were the companies that managed two of the apartment
complexes where Plaintiffs worked, in San Marcos and Gainesville. They were served with subpoenas on June 4, 2019
and provided a partial response on August 9, 2019. Premier Property Management, LLC appears to have managed the
apartment complex in Tallahassee where Plaintiffs worked. It was served with a subpoena on June 7, 2019 and is,
according to its counsel, currently preparing its response. Plaintiffs served subpoenas shortly after Defendants served
their responses to discovery which failed to provide the information.

Pls.’ Mot. For Leave to File First Amended Complaint
                                           2
           Case 1:18-cv-00634-RP Document 45 Filed 08/23/19 Page 3 of 7




Campus Housing, has provided a partial response and is working on providing additional

documents. The documents produced by Asset Campus Housing on August 9, 2019 included

documents showing that Asset Campus Housing had paid Defendant Marathon for the work done

by Plaintiffs.

         In sum, Plaintiffs have learned within the past two weeks, facts that support a claim that

Defendants committed fraud, or negligent misrepresentation in the alternative, and these facts were

not reasonably available to Plaintiffs any earlier.

II.      Plaintiffs have good cause to amend the pleadings to add a cause of action after the

         deadline set by the scheduling order.

         Because the deadline to amend pleadings passed on February 1, 2019, Rule 16(b) applies

to this request and Plaintiffs must demonstrate that there is good cause to allow the amendment

out of time. Fed.R.Civ.P. 16(b) (“A schedule may be modified only for good cause and with the

judge’s consent.”); S&W Enters., LLC v. SouthTrust Bank of Ala., 315 F.3d 533, 536 (5th Cir.

2003).

         Courts should consider four factors in determining whether good cause exists: (1) the

movant’s explanation for the failure to timely move for leave to amend, (2) the importance of the

amendment, (3) potential prejudice in allowing the amendment, and (4) the availability of a

continuance to cure such prejudice. S&W Enters., LLC, 315 F.3d at 536; Ramirez v. Bexar County,

Texas, 2011 WL1627381, at *1 (W.D.Tex. Apr. 28, 2011).

         Plaintiffs have diligently sought information about whether Defendants paid anyone for

their work and about whether Defendants were paid by their customers for the work Plaintiffs

performed. Defendants’ admissions that they did not pay anyone for the work performed by

Plaintiffs for Marathon’s benefit did not come until days before a hearing on Plaintiffs’ motion to

Pls.’ Mot. For Leave to File First Amended Complaint
                                           3
              Case 1:18-cv-00634-RP Document 45 Filed 08/23/19 Page 4 of 7




compel. While Defendants have still not provided information about whether their customers

paid them for the work done by Plaintiffs, Plaintiffs received documents on August 9, 2019

showing that Marathon was paid by at least one of their customers. Additionally, Plaintiffs’

counsel learned on or about August 8, 2019 of a July 23, 2019 Des Moines Register newspaper

article entitled Virginia Firm Accused of Failing to Pay Workers in Iowa and Across the Country

– and No Authorities Will Help that reported “More than 220 people across the country have

joined a Facebook group called ‘Does Marathon Resource Management Group Owe you

Money?’”2 It further reported that at least several people’s complaints related to 2017 and 2018

student housing turns where contractors allege that Marathon did not pay them at all for work

they performed and for which Marathon was paid. Id.

           None of this information was available to Plaintiffs before the deadline to amend pleadings

either because it did not exist (the Des Moines Register article), because discovery had not been

commenced due to the filing of Defendants’ Motion to Dismiss and the delay in filing their answer,

and because of their delays in responding to discovery and subsequent failure to provide complete

and accurate responses to discovery.

           These additional facts support a claim that Marathon, Stewart, and Brightwell fraudulently

induced Plaintiffs to perform work for them and did not intend to pay Plaintiffs as they had

promised. Therefore, Plaintiffs seek to amend their complaint to add a claim for fraud.

    III.      Plaintiffs could not have made the amendment prior to the date set in the date set

              in the scheduling order.




2
 Lee Rood, Des Moines Register (July 23, 2019, 9:06 a.m.),
https://www.desmoinesregister.com/story/news/investigations/readers-watchdog/2019/07/23/workers-iowa-
nationally-say-they-werent-paid-marathon-resource-management-group-and-no-one-helping/1768694001/.

Pls.’ Mot. For Leave to File First Amended Complaint
                                           4
            Case 1:18-cv-00634-RP Document 45 Filed 08/23/19 Page 5 of 7




         Plaintiffs first learned that Marathon did not pay Defendant Wade, Defendant CFIG,

Plaintiffs, or anyone else for the work performed by Plaintiffs on August 12, 2019. Plaintiffs first

had evidence on August 9, 2019 that Marathon was paid for the work Plaintiffs performed. This

was, obviously, months after the February 1, 2019 deadline in the scheduling order. For the reasons

stated above, Plaintiffs could not have reasonably learned this information or obtained this

evidence earlier. Through informal discovery, Plaintiffs’ attorney read the Des Moines Register

article on or about August 8th, that the scope of the Marathon’s alleged misconduct and the extent

of the similarities, led to Plaintiffs’ conclusion that Marathon’s failure to pay for Plaintiffs’ work

was part of a fraudulent business practice. These are appropriate reasons for the Court to grant

leave. 6 Charles Alan Wright & Arthur R. Miller, Federal Practice and Procedure § 1488 (3d ed.)

(“The policy of allowing amendments to be made at any time during the litigation is sound. It

would be unreasonable to restrict a party's ability to amend to a particular stage of the action

inasmuch as the need to amend may not appear until after discovery has been completed or

testimony has been taken at trial.”)

   IV.      Denying leave would prejudice Plaintiffs by denying them important relief and

            reward Defendants’ failure to produce responsive documents, whereas granting

            leave would not prejudice Defendants.

         The fraud claim that Plaintiffs seek to add to their complaint arises out of the nucleus

of operative facts and the same transactions that give rise to the FLSA, breach of contract, quantum

meruit, and promissory estoppel claims that are in the Original Complaint. Additionally, the

discovery period has not ended and the parties have not yet taken any depositions. Defendants

have not done any discovery at all.




Pls.’ Mot. For Leave to File First Amended Complaint
                                           5
           Case 1:18-cv-00634-RP Document 45 Filed 08/23/19 Page 6 of 7




        Denying leave to amend would prevent Plaintiffs from seeking in this proceeding relief to

which they may be entitled for Defendants’ failure to pay for Plaintiffs’ 2017 work. Plaintiffs

intend to seek punitive damages for the fraud claim or the negligent misrepresentation claim and

this relief is not available to Plaintiffs without amendment.

        If leave is denied, Plaintiffs would be forced to file a separate lawsuit to pursue the claim.

Therefore, permitting Plaintiffs to amend their claims to include fraud and negligent representation

claims in the current lawsuit promotes judicial economy.

   V.      Conclusion

        Wherefore, Plaintiffs respectfully request that this Court grant this motion and direct the

Clerk to accept Plaintiffs’ First Amended Complaint for filing.

                                                   Respectfully Submitted,

                                                   TEXAS RIOGRANDE LEGAL AID


                                                   /s/ Nathaniel Norton
                                                   Nathaniel Norton
                                                   nnorton@trla.org
                                                   Texas Bar No. 24037196
                                                   TEXAS RIOGRANDE LEGAL AID, INC.
                                                   1111 N. Main Ave.
                                                   San Antonio, Texas 78212
                                                   Tel (210) 428-6608
                                                   Fax (210) 229-9328

                                                   Lakshmi Ramakrishnan
                                                   lramakrishnan@trla.org
                                                   Texas Bar. No. 24037324
                                                   TEXAS RIOGRANDE LEGAL AID, INC.
                                                   301 S. Texas Blvd.
                                                   Mercedes, Texas 78570
                                                   Tel (956) 447-4850
                                                   Fax (956) 825-7035

                                                   ATTORNEYS FOR PLAINTIFFS

Pls.’ Mot. For Leave to File First Amended Complaint
                                           6
          Case 1:18-cv-00634-RP Document 45 Filed 08/23/19 Page 7 of 7




                            CERTIFICATE OF CONFERENCE

       I hereby certify that I emailed Julie Tower, counsel for Defendants Marathon, Stewart, and

Brightwell, on August 19, 2019 to ask whether those Defendants was opposed to this motion and

she responded by email that they were.


                                                 By:        /s/ Nathaniel Norton          _
                                                            Nathaniel Norton



                               CERTIFICATE OF SERVICE

       I hereby certify that on August 23, 2019, I electronically filed the foregoing document and

its attachments (the First Amended Complaint and proposed order) with the Clerk of Court using

the CM/ECF system which will send notification of such filing to attorneys of record for

Defendants.

                                                 By:        /s/ Nathaniel Norton          _
                                                            Nathaniel Norton




Pls.’ Mot. For Leave to File First Amended Complaint
                                           7
